Citation Nr: 1603662	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who may no longer participate in a decision on this appeal; a transcript is in the record.  By November 2015 correspondence, he was advised of his right for a  hearing before a VLJ who could participate in the decision  on appeal pursuant to 38 U.S.C.A. § 7107(c)  and 38 C.F.R. § 20.707.  In correspondence received the following month, he responded that he did not desire another Board hearing.  


FINDING OF FACT

The Veteran's currently diagnosed anxiety disorder not otherwise specified (NOS) is shown by competent evidence to be causally related to his military service.


CONCLUSION OF LAW

Service connection for an anxiety disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (2000)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met.  By correspondence dated in December 2009, VA notified the Veteran of the evidence and information needed to substantiate and complete his claim, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards. 

The Veteran's service treatment records (STRs) and service personnel records (SPRs) are associated with the record, and pertinent VA treatment records have been secured.  The RO arranged for a VA examination in February 2010.  The Board finds that the examination report is adequate for rating purposes as it contains sufficient clinical findings and an opinion with sufficient rationale to constitute probative medical evidence adequate to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

A disorder diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

The Veteran's SPRs reflect that he served in Vietnam.  His military occupational specialty (MOS) was a forklift loader.  During his September 2015 Board hearing, he testified that he built and cleared roads and bridges in Vietnam.  His STRs are silent for any psychiatric complaints, findings, treatment, or diagnosis. On service separation examination in November 1968, psychiatric clinical evaluation was normal. 

On March 2009 VA treatment, a primary care physician noted that the Veteran had a host of PTSD related symptoms including flashbacks, withdrawals, and intrusive thoughts.  The Veteran also admitted to years of depression.  His symptoms included fatigue, psychomotor retardation, lack of interest, and feelings of guilt.  Alcoholism, PTSD, and depression were diagnosed.

On February 2010 VA PTSD examination, the Veteran reported that he was a forklift operator in the Army and that his unit in Vietnam was subjected to numerous mortar attacks.  Although he was not wounded during service, he witnessed some of his friends die in mortar attacks, including one he named.  Finding that the Veteran did not meet the criteria for PTSD, the examiner instead diagnosed anxiety disorder not otherwise specified and opined that such was related to the Veteran's combat experiences.

In his July 2010 notice of disagreement, the Veteran reported that he was in an engineering company that was tasked with destroying  Viet Cong tunnels.  He also stated that his unit came under frequent mortar and small arms fire while assisting other units in the field.

At the September 2015 videoconference hearing, the Veteran testified that his unit was attacked by snipers while they were destroying bunkers with a bulldozer, and that he came under enemy fire at least once a month and had witnessed the deaths of a friend and three others when their vehicles drove over a landmine.  His psychiatric symptoms began after he returned home from service.

It is not in dispute that the Veteran has an anxiety disorder (found on February 2010 VA examination).  The February 2010 VA examiner, who reviewed record, conducted a thorough psychiatric evaluation, and provided a thorough explanation of rationale, has related the Veteran's anxiety disorder to his military service.  The Board finds no reason to question the competence of the February 2010 VA examiner, or the validity of the opinion offered, and finds it both probative and persuasive. All of the requirements for establishing service connection for an anxiety disorder are met; service connection for an anxiety disorder is warranted. 

The Board notes the Veteran's statements and testimony to the effect he merits a diagnosis of PTSD, and service connection for such psychiatric disability entity (and that a March 2009 VA treatment record lists a diagnosis of PTSD).  However, that diagnosis is not accompanied by an identification of the symptoms that support it, and the diagnosis is not shown to be under DSM-V criteria (or in compliance with 38 C.F.R. § 4.125(a)); it appears based on the Veteran's self-report that he carries it.  Therefore it is inadequate to establish that he indeed has PTSD.  The Board finds that the medical evidence in the record simply does not support that the Veteran meets the criteria for a diagnosis of PTSD in accordance with the governing regulation.  [Notably, the award of service connection for an anxiety disorder provides him essentially the benefit he seeks, albeit under a different diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).]


ORDER

Service connection for anxiety disorder not otherwise specified is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


